DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-13 in the reply filed on November 9, 2020 is acknowledged.  Claims 14-20 have been withdrawn.  Claims 1-13 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2017/52032, filed September 18, 2017, which claims priority to U.S. Provisional Application No. 62/395424, filed September 16, 2016.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 12 are indefinite, because it is unclear whether these claims are intended to be complete, as there is no period at the end of the claim.  Each claim is to begin with a capital letter and end with a period (see MPEP § 608.01(m)).
Claims 10 and 11 are included in this rejection as these claims depend from above rejected claim 9, and fail to remedy the noted deficiency. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al. (Autofluorescence of Mycobacteria as a Tool for Detection of Mycobacterium tuberculosis, Journal of Clinical Microbiology, Vol. 46, No. 10, (Oct. 2008), p. 3296-3302).
With regard to claims 1, 5, and 8, Patino et al. teach a method for culture-free and label-free detection of bacterial species including the pathogen M. tuberculosis, the method comprising obtaining a sample containing a pathogen; preparing the sample for analysis via fluorescence microscopy (FM), where preparation does not include culturing or labeling the sample; analyzing Mycobacterium species at an excitation wavelength of 405 nm provides a library of spectral factors which can be used to detect M. tuberculosis (Fig. 3).   
While Patino et al. utilize samples known to contain concentrations of the various bacterial species, the intent of this study is to provide a method for detection of M. tuberculosis in a sputum sample suspected of containing this pathogen for rapid detection in a clinical setting (Abs.; Results: Detection of M. tuberculosis in sputum by using autofluorescence; p. 3301, Right Col., Para. 2-3).  As such, it would have been obvious to one of ordinary skill in the art to substitute a sample suspected of containing M. tuberculosis in place of the samples having known contents, to provide a method of detection for clinical use.  The clinical use including determining whether the sample contains M. tuberculosis based on comparison of the identified spectral factors to the known spectral factors presented by Patino et al.  
With regard to claims 2 and 9, Patino et al. teach that the spectral factors enable differentiation between different species of Mycobacterium (Fig. 1).  
With regard to claims 6, 7, 12, and 13, Patino et al. teach that the FM is confocal or hyperspectral (Materials and Methods, Fluorescence microscopy and image analysis, Confocal laser scanning microscopy, and Fluroimetry; Fig. 1-3).   


s 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al. as applied to claims 1, 8, and 9 above, and further in view of Baym et al. (US 2015/0148705; Published May 28, 2015).
The teachings of Patino et al. as applied to claims 1, 8, and 9 have been set forth above.  Patino et al. do not teach that the pathogen is a Candida species, or that the spectral factors enable differentiation between C. albicans, C. glabrata, and C. parapsilosis.
Baym et al. teach that autofluorescence may be used to detect fungi, where Candida albicans irradiated with electromagnetic energy at wavelengths from 465-495 nm autofluoresces at an emission wavelength of 515-555 nm (Para. 139).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Patino et al. and Baym et al., because both teach the detection of microorganisms using autofluorescence.  The detection of fungi including Candida albicans using autofluorescence is known in the art as taught by Baym et al.  The detection of additional microorganisms including C. albicans, in the method of Patino et al. amounts to the simple substitution of one known pathogen for another, using known excitation and emission wavelengths.  The use of the method of Pation et al. to detect additional pathogens, including C. albicans, would have been expected to predictably and successfully improve the method by allowing the method to be utilized to detect additional microorganisms. 
Further, it would have been obvious to one of ordinary skill in the art to utilize the combined method of Patino et al. and Baym et al. to differentiate between additional species of the same pathogen.  Patino et al. teach differentiation between species of Mycobacterium, and Baym et al. teach that autofluorescence can be used for detection of fungi, including C. albicans.  One would have been motivated to further utilize autofluorescence to differentiate between additional Candida, to improve the method by allowing for the detection and differentiation of more known pathogens.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patino et al. and Baym et al., wherein the pathogen is a Candida species, and the spectral factors enable differentiation between Candida species including C. albicans, C. glabrata, and C. parapsilosis. (Claim 3, 4, 10, 11).


Conclusion
No claims are allowable.

Art of Record:
Kang et al., Rapid detection of single bacteria in unprocessed blood using Integrated Comprehensive Droplet Digital Detection, Nature Communications, (2014), 5: 5427, pp. 1-10 (rapid culture and label free pathogen detection from a blood sample using FM). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653